Title: James Madison to Edward Everett, 18 December 1826
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 18. 1826
                            
                        
                        Your letter of the 3d. inst: having come to hand whilst I was at our University, whence I have just returned,
                            I had an opportunity of making its contents known at once to Mr. Long Professor of Ancient Languages. It appeared that he
                            had thoughts of employing a Tutor, to assist him in his duty to a Class which had become so numerous as to make one
                            useful; and that but for the youthfulness of some of his most advanced pupils, he need not look beyond that resource. He
                            intimated that in case he should employ a stranger, it would be necessary to know particularly the sources and character
                            of the recommendations he brings, and that an actual examination of him should conform the testimony in his favour. It
                            seems advisable therefore that Mr Jones, if inclined to look to this prospect, should open a communication with Mr. Long,
                            at whose charge the assistant is to be introduced, and with whom alone the choice lies. Professor Long is understood to be
                            a very critical and accomplished scholar, particularly in the Greek and Latin tongues, and will expect in his assistant a
                            very accurate knowledge of both. He will not make it a point however that he should have studied at a University.
                        I take this occasion Sir to return my tardy, but sincere thanks for offsprings of your pen not heretofore
                            acknowledged, with an assurance that I always find in them new proofs of the ability and eloquence for which the Author
                            has long been distinguished. To this assurance permit to add that of my great esteem & cordial
                            respects.
                        
                            
                                James Madison
                            
                        
                    